     Case 1:20-cv-01295-AWI-SKO Document 15 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7
      TOBIEN P. DURHAM,                                 No. 1:20-cv-01295-AWI-SKO (HC)
 8
                         Petitioner,                    ORDER ADOPTING FINDINGS AND
 9                                                      RECOMMENDATION, DISMISSING
                                                        PETITION FOR WRIT OF HABEAS
10           v.                                         CORPUS, DIRECTING THE CLERK TO
                                                        ENTER JUDGMENT AND CLOSE CASE,
11                                                      AND DECLINING TO ISSUE A
      RON BROOMFIELD, Acting Warden,                    CERTIFICATE OF APPEALABILITY
12
                         Respondent.                    (Doc. No. 14)
13

14

15          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for
16   writ of habeas corpus pursuant to 28 U.S.C. § 2254. On December 23, 2020, the magistrate judge
17   assigned to the case issued a Findings and Recommendation that recommended the petitioned be
18   denied on its merits. Doc. No. 14. The Findings and Recommendation was served on all parties
19   and contained notice that any objections were to be filed within twenty-one days from the date of
20   service of that order. No party has filed objections, and the time to do so has expired.
21          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a
22   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
23   the Findings and Recommendation is supported by the record and proper analysis.
24          In addition, the Court declines to issue a certificate of appealability. A state prisoner
25   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of his
26   petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S.
27   322, 335–36 (2003). The controlling statute in determining whether to issue a certificate of
28
                                                        1
     Case 1:20-cv-01295-AWI-SKO Document 15 Filed 02/02/21 Page 2 of 3


 1   appealability is 28 U.S.C. § 2253, which provides as follows:

 2                  (a) In a habeas corpus proceeding or a proceeding under section 2255
                    before a district judge, the final order shall be subject to review, on
 3                  appeal, by the court of appeals for the circuit in which the proceeding
                    is held.
 4
                    (b) There shall be no right of appeal from a final order in a proceeding
 5                  to test the validity of a warrant to remove to another district or place
                    for commitment or trial a person charged with a criminal offense
 6                  against the United States, or to test the validity of such person’s
                    detention pending removal proceedings.
 7                  (c)
 8                           (1) Unless a circuit justice or judge issues a certificate of
                             appealability, an appeal may not be taken to the court of
 9                           appeals from—
                                     (A) the final order in a habeas corpus proceeding in
10                                   which the detention complained of arises out of
                                     process issued by a State court; or
11
                                     (B) the final order in a proceeding under section 2255.
12                           (2) A certificate of appealability may issue under paragraph
                             (1) only if the applicant has made a substantial showing of
13                           the denial of a constitutional right.
14                           (3) The certificate of appealability under paragraph (1) shall
                             indicate which specific issue or issues satisfy the showing
15                           required by paragraph (2).

16          If a petition is denied, the court may only issue a certificate of appealability when a

17   petitioner makes a substantial showing of the denial of a constitutional right. § 2253(c)(2). To

18   make a substantial showing, the petitioner must establish that “reasonable jurists could debate

19   whether (or, for that matter, agree that) the petition should have been resolved in a different

20   manner or that the issues presented were ‘adequate to deserve encouragement to proceed
21   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

22   880, 893 n.4 (1983)).

23          In the present case, the Court finds that Petitioner has not made the required substantial

24   showing of the denial of a constitutional right to justify the issuance of a certificate of

25   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

26   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
27   proceed further. Thus, the Court will decline to issue a certificate of appealability.

28   ///
                                                         2
     Case 1:20-cv-01295-AWI-SKO Document 15 Filed 02/02/21 Page 3 of 3


 1         Accordingly, the Court orders as follows:

 2         1.     The Findings and Recommendation filed on December 23, 2020 (Doc. No. 14) is

 3                ADOPTED in full;

 4         2.     The petition for writ of habeas corpus (Doc. No. 1) is DENIED with prejudice;

 5         3.     The Clerk of Court is directed to ENTER judgment and CLOSE the case; and

 6         4.     The Court DECLINES to issue a certificate of appealability.

 7
     IT IS SO ORDERED.
 8

 9   Dated: February 2, 2021
                                              SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
